Title: The American Commissioners to John Bondfield, 19 August 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Bondfield, John


Sir
Passi Augst 19 1778
We have considered your plan and think it will be proper to send it to Congress for their Approbation.
We desire you will purchase and ship on public Account in the best and cheapest Manner 28 Iron Cannon of 24 pound Ball and 28 of 18 lb. You will be so good as to send one set of Bills of Loading to us and another to the Marine Committee of Congress. We are Sir &c.
BF. AL. JA
Mr Bondfield
